Mr. Justice Higbee delivered the opinion of the court. Abstract of the Decision. 1. Appeal and error, § 1401*—when verdict not disturbed. In an action to recover for damages to an automobile caused in the garage of the defendant, where on appeal from a justice of the peace the defendant filed a set-off for the value of materials and labor furnished by him, and the jury found in favor of defendant on his set-off, held that as the real question in controversy was one of fact, and as there was proof to sustain the’ verdict, such verdict should not be disturbed. 2. Appeal and error, § 1525*—when giving of inaccurate instruction is not reversible error. In an action to recover for damages to an automobile caused in the garage of the defendant, where the defendant filed a set-off and the jury found in favor of the defendant on such set-off, held that although an instruction which stated that in order to recover, plaintiff was required to show by a preponderance of the evidence that his property was damaged through the negligence of plaintiff, and that he exercised reasonable caution to prevent such damage, was inaccurate and did not appear to apply to the facts in the case, the instructions as a whole fairly and correctly advised the jury of the law applicable to the facts in proof, and fully stated plaintiff’s theory of the law, and therefore the inaccuracy could not have misled the jury, and the giving of it was not reversible error. * 3. Instructions, § 159*—when sufficient upon consideration as a series. Instructions are to be considered as a single series, and when so considered it is sufficient, if, as a whole they state the law correctly, even though one or more of them standing alone may be erroneous.